        Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

    ROBERT A. ST. CLAIR,                              )
                                                      )
                  Plaintiff,                          )
                                                      )
         v.                                           )   Case No. CIV-19-981-PRW
                                                      )
    EPHRIAM EDWARDS, and                              )
    HOPELAND TRUCKING, LLC,                           )
                                                      )
                  Defendants.                         )

      PLAINTIFF’S MOTION TO EXCLUDE UNTIMELY EXPERT REPORTS

        The plaintiff, Robert St. Clair, moves the Court to exclude the untimely

supplemental expert reports of Mike Rangel and Harry L. Smith. The defendants produced

these reports mere days before trial. This is a blatant violation of Rule 26 and the scheduling

order. The exclusion of these reports is required in order to prevent prejudice to the

plaintiff.

                                                     I.

                                            BACKGROUND

        Rule 26(a)(2)(d) states that expert reports must be product at least 90 days before

trial, although the Court can order a different deadline. 1 Here, the Court did so. About six

months after this case was filed, the Court entered a scheduling order. 2 And the scheduling

order required the defendants to produce expert reports by July 11, 2020. 3 That timing


1
        See generally Fed. R. Civ. P. 26(a)(2)(d).
2
        Exhibit A, scheduling order.
3
        Id. at no. 3(b).

                                                     1
       Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 2 of 15




directive was meant to enforce Rule 26(a)(2)(B), which mandates that a retained expert

must produce a report containing all of his opinions in order to testify to the opinions at

trial. 4 Apart from the scheduling order’s specific deadline for expert reports, the order also

set an overall discovery deadline of August 1, 2020. 5

       After both the expert report and overall discovery deadlines expired, the defendants

moved to re-open discovery for the limited purpose of obtaining information on a tire mark

notation that was on the vehicular crash report. 6 The Court granted that targeted motion—

but it imposed a February 2, 2021 deadline for discovery to be completed on the topic. 7

That deadline came and went. Importantly, the defendants did not produce the reports at

issue in this motion by February 2, 2021. Nor did they produce them soon thereafter.

       Indeed, the defendants waited more than five months after the February 2, 2021

deadline to produce the reports at issue now. Specifically, on July 12, 2021—just one week

before trial—the defendants produced a supplemental report by their reconstruction expert

Mike Rangel. 8 Then, on July 15, 2021—even closer to trial—the defendants produced a

supplemental report from their biomechanical expert, Harry L. Smith. 9


4
       Fed. R. Civ. P. 26(a)(2)(B) (“Witnesses Who Must Provide A Written Report. Unless otherwise
       stipulated or ordered by the court, this disclosure must be accompanied by a written report—
       prepared and signed by the witness—if the witness is one retained or specially employed to provide
       expert testimony in the case or one whose duties as the party’s employee regularly involve giving
       expert testimony. The report must contain: (i) a complete statement of all opinions the witness will
       express and the basis and reasons for them . . . ”)
5
       Exhibit A, scheduling order, at no. 6.
6
       Rec. Doc. 75.
7
       Exhibit B, order granting defendants’ motion to re-open discovery.
8
       See Ex. C, Defs.’ Supp. Prod. Email; see also, Ex. D, Rangel’s July 11, 2021, Supplemental Report.
9
       Ex. E, Harry J. Smith’s July 15, 2021, Supplemental Report.

                                                    2
        Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 3 of 15




        The defendants’ reports are grossly untimely. Further, the production of these

reports at this very late hour is even more jarring given that that the defendants themselves

have already moved in limine to exclude “Testimony or evidence of updated or altered

opinions from Plaintiff’s Experts.” 10 In fact, Plaintiff filed a nearly identical limine to

exclude untimely disclosed opinions. 11 More shocking, the defendants agreed with

Plaintiff’s motion in limine 15 establishing that no retained expert should be able to

supplement or amend their opinions from September 2020 to trial. 12 Now, however, the

defendants have taken the position they are essentially “withdrawing” their written

agreement, made part of this case record, in an attempt to ambush and prejudice Plaintiff

on the eve of trial.

        The defendants’ untimely reports are a clear violation of Rule 26 and the Court’s

scheduling orders. And they are an obvious attempt to ambush the plaintiff on the eve of

trial. The plaintiff now moves the Court to exclude these reports under Rules 26 and 37.


                                                    II.

     THE COURT SHOULD EXCLUDE THE DEFENDANTS’ UNTIMELY EXPERT REPORTS

        Rule 26(e)(1) requires that a party supplement or correct all required disclosures

under Rule 26(a)—along with his discovery responses—in a “timely manner.” 13 Because


10
        Ex. F, defendants’ Motions in Limine (Dkt. # 56) at pg. 8, motion in limine no. 62 (emphasis added).
11
        See Plaintiff’s Motions in Limine (Dkt. #53) at pg. 5, motion in limine no. 15 (emphasis added).
12
        See Defendants Responses to Plaintiff’s Motions in Limine (Dkt. #61) at pg. 6, response to motion
        in limine 15 (“The Defendants agree with the Plaintiff’s Motion in Limine No. 15 as far as it is
        reciprocal.”)
13
        Fed. R. Civ. P. 26(e)(1) (“A party who has made a disclosure under Rule 26(a)--or who has
        responded to an interrogatory, request for production, or request for admission--must supplement

                                                     3
       Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 4 of 15




the disclosure of expert reports is mandated by Rule 26(a)(2), the plain text of Rule 26(e)(1)

commands that the party must supplement his expert reports in a timely manner.

       If a party fails to do so, Rule 37 authorizes various forms of relief. Notably: “If a

party fails to provide information or identify a witness as required by Rule 26(a) or (e), the

party is not allowed to use that information or witness to supply evidence on a motion, at

a hearing, or at trial, unless the failure was substantially justified or is harmless.” 14 This is

described in the advisory committee notes as an exclusionary rule which is “self-

executing” 15 and it operates as an “automatic sanction” 16 unless and until the proponent

shows that the failure to disclose was justified or harmless. The Tenth Circuit agrees with,

and enforces, all of these points:

               A party who seeks to introduce an expert’s opinion into
               evidence must provide a written disclosure report to the other
               side that contains a complete statement of all opinions the
               witness will express and the basis and reasons for them. The
               rule also imposes a continuing duty to supplement the expert
               report with any additions or changes. Id. at 26(a)(2)(E),
               26(e)(1). These requirements are mandatory and self-
               executing. This means that when “a party fails to provide

       or correct its disclosure or response: (A) in a timely manner if the party learns that in some material
       respect the disclosure or response is incomplete or incorrect, and if the additional or corrective
       information has not otherwise been made known to the other parties during the discovery process
       or in writing . . .”)
14
       Fed. R. Civ. P. 37(c)(1).
15
       Id. at Advisory Committee Notes, 1993 Amendment, Subdivision (c) (“The revision provides a
       self-executing sanction for failure to make a disclosure required by Rule 26(a), without need for a
       motion under subdivision (a)(2)(A) . . .”) (emphasis added).
16
       Id. (“Paragraph (1) prevents a party from using as evidence any witnesses or information that,
       without substantial justification, has not been disclosed as required by Rules 26(a) and 26(e)(1).
       This automatic sanction provides a strong inducement for disclosure of material that the disclosing
       party would expect to use as evidence, whether at a trial, at a hearing, or on a motion, such as one
       under Rule 56. As disclosure of evidence offered solely for impeachment purposes is not required
       under those rules, this preclusion sanction likewise does not apply to that evidence.”) (emphasis
       added).

                                                     4
        Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 5 of 15




               information or identify a witness as required by Rule
               26(a) or (e), the party is not allowed to use that information or
               witness . . . at a trial, unless the failure was substantially
               justified or is harmless. 17

       The Tenth Circuit has set forth a four-factor analysis to guide district courts in

determining whether a failure to supplement was substantially justified or

harmless. 18 These factors are: “(1) the prejudice or surprise to the party against whom the

testimony is offered; (2) the ability of the party to cure the prejudice; (3) the extent to which

introducing such testimony would disrupt the trial; and (4) the moving party’s bad faith or

willfulness.” 19

       Here, the defendants’ egregiously late production of their supplemental expert

reports—within mere days of trial—weighs heavily on all four factors of the analysis in

favor of exclusion. As noted, one week before this trial is set to begin, the defendants’

produced a supplemental report by their reconstruction expert Mike Rangel. 20 And days

later they produced a supplemental report from their biomechanical expert, Harry L.

Smith. 21 These disclosures—all made on the eve of trial—are completely unjustified. Each

factor of the analysis weighs in favor of excluding reports.




17
       Dahlberg v. MCT Transp., LLC, 571 Fed. Appx. 641, 645 (10th Cir. 2014) (cleaned up) (internal
       quotations and citations omitted).
18
       Woodworker’s Supply Inc. v. Principal Mutual Life Insurance Co., 170 F.3d 985, 993 (10th Cir.
       1999).
19
       Id.
20
       See Ex. C, Defs.’ Supp. Prod. Email; see also, Ex. D, Rangel’s July 11, 2021, Supplemental Report.
21
       Ex. E, Harry J. Smith’s July 15, 2021, Supplemental Report.

                                                   5
       Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 6 of 15




                                            II-A

 FACTORS ONE AND TWO STRONGLY WEIGH IN FAVOR OF EXCLUSION BECAUSE THE
 DEFENDANTS’ EGREGIOUSLY LATE DISCLOSURE CREATES INCURABLE PREJUDICE

       The first factor of the analysis asks whether the plaintiff has been prejudiced by the

defendants’ disclosure of supplemental expert reports on the virtual eve of trial. The answer

is plainly yes. And the second factor asks whether that prejudice can be cured. The answer

is plainly no. Courts recognize that the production of an untimely expert report with new

opinions on the eve of trial creates incurable prejudice to the opposing party. Consider the

following:

   • SFF-TIR v. Stephenson, 2020 WL 2922190 at * 14 (N.D. Okla. 2020) (“The Court
     has concluded that an untimely disclosure prejudices an opposing party, that the
     prejudice is incurable, and that the untimely disclosure disrupts trial when the
     disclosure occurs close to trial, the party did not previously know of the information
     contained in the disclosure, and/or the opposing party does not have an opportunity
     to engage in further discovery or depositions.”);

   • Guidance Endodontics, LLC v. Dentsply Intern., Inc., 2009 WL 3672502 at *5 (D.
     N.M. 2009) (“The trial of a case is a substantial undertaking that consumes most or
     all of an attorney's time. Delivering an expert report to opposing counsel on the first
     day of trial, therefore, is not helpful. There is no time to prepare a rebuttal expert or
     investigate the principles underlying the expert's opinions.”); and

   • Derrick v. Standard Nutrition Co., 2019 WL 2717150 at *6 (D. N.M. 2019) (“Trial
     is set for July 29, 2019, one month from now. The Court finds that admitting the
     untimely evidence or allowing Dr. Box to testify as an expert to the extent Plaintiffs
     request would significantly disrupt the trial and prejudice Defendant.”).

       These points ring true here. The defendants’ late production of Mike Rangel and

Harry L. Smith’s supplemental expert reports aim to ambush and prejudice the plaintiff on

the eve of trial. These reports raise new matters—even matters raising Daubert

considerations that the plaintiff cannot properly challenge or cross-examine at this point.


                                              6
       Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 7 of 15




Indeed, the plaintiff and the plaintiff’s experts will be hard-pressed to even respond to these

late disclosures—disclosures which the defendants could have easily made months ago.

This applies to both reports.

       First, regarding Mike Rangel’s supplemental report, the document includes

additional findings, which greatly prejudices the plaintiff. Rangel’s supplemental report

was “prepared to discuss some additional materials that have been received since [his]

initial report, dated July 20, 2020,” and the report lists the additional materials. 22 Notably,

however, the latest documents Rangel relied on in his report are from January 29, 2021. 23

The defendants and Rangel have had access to the newest “additional materials” for almost

six months and access to all other referenced materials for close to a year, at a minimum. 24

       Critically, Rangel’s reconstruction and tire-skid analysis has now been completely

altered on the verge of trial based on a single statement from Newcastle Police Department

Lieutenant, Toby Garver. The collision police report that has been in the possession of the

Defendants for almost two years included 234 feet of tire marks. However, Rangel

completely altered his analysis because Garver “had no independent memory of measuring

any tire marks or skid marks. . .” Below is a screenshot of a paragraph of Rangel’s report,

which purportedly gives the basis for his supplemental opinions:




22
       Ex. D, Mike Rangel Supp. Report, at 1, 12.
23
       Id.
24
       Id.

                                                    7
       Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 8 of 15




                                                                                         25



       It should not surprise Rangel, the defendants, or any reasonable person that Garver

did not have an independent recollection of measuring the skid marks. The accident at

issue here occurred on October 13, 2017. Garver’s deposition was conducted on January

29, 2021—1,202 days after the accident occurred. One would expect that Garver would

not have an independent recollection of measuring the skid marks on an accident that

occurred over three and a half years prior. Indeed, Garver testified that he did not have an

independent recollection of anything except for a conversation he had with Defendant

Edwards following the collision where Edwards stated he was looking at his GPS prior to

the collision:

       Q         Do you have an independent memory of what the drivers had stated
                 to you that evening about how the accident occurred?

       A         The only thing I recall is Mr. Edwards, the semi driver of Unit 1,
                 stated that he had pulled over to look at his GPS. And as he started
                 to pull back out, he -- that’s when the accident happened.

       Q         Okay. Do you have an independent memory of speaking to Mr. St.
                 Clair, the gentleman that was in the pickup truck?

       A         No, sir.

       Q         And do you have an independent memory of speaking to Mr. Ezekiel
                 Morgan, the gentleman that was Vehicle No. 3?

25
       See Ex. D at 1.

                                               8
       Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 9 of 15




       A       No, sir. 26

       Because Garver did not have an independent recollection of measuring the skid

marks, it does not mean the skid marks were not present at the time of the collision as

indicated by the markings on the police report. Yet, that is exactly what Rangel attempts to

say now. The statements made by Garver hardly give Rangel the factual foundation to

definitively state that the 234 feet of skid marks did not occur.

       Moreover, it is anticipated that Defendants will argue Mr. Rangel was under the

impression the handwritten notation related to the 234 feet tire marks was incorrectly

assumed to be part of an official report made by the investigating officer. However, such

argument would be disingenuous and false. Defendants, and their expert, in fact have a

copy of the subject crash report, that does not contain these markings. This was produced

by the Defendants over 18 months ago. This report was in the possession of Hopeland

Trucking, LLC as part of the file related to Mr. Edwards. 27 As such, any argument that his

original report was based on misinformation, it was apparent on a review of the file that

the 234 feet tire marking notation was not part of the original report. This is simply an

attempt by the Defendants to have their retained expert substantively change his opinions

on the eve of trial, and frankly attempting manufacture a reason for the late ambush.

       Accordingly, Rangel’s supplemental report is entirely based on speculative

assumptions without a proper factual foundation. These matters would have fodder for a


26
       See Ex. H, Toby Michael Garver Deposition at 30:15–31:4 (emphasis added).
27
       Ex. J, police report produced by defendants.

                                                      9
      Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 10 of 15




deposition and a potential Daubert motion, but discovery is now closed. Regardless, this

theory has no place being presented by Rangel for the first time on the eve of trial.

       And second, as for the supplemental report of Harry L. Smith on July 15, 2021, it

equally presents new, additional (and very significant) findings that are prejudicial to the

plaintiff. 28 Most alarmingly, Dr. Smith now offers opinions for the first time rebutting the

plaintiff’s treating physicians and retained experts on the plaintiff’s traumatic brain injury

and future care needs.

       The majority of Dr. Smith’s supplemental report is spent rebutting the plaintiff’s

medical providers. Specifically, for the first time, Dr. Smith presents new arguments and

opinions regarding the plaintiff’s Diffusion Tensor Imaging, Dr. Haider’s Future Medical

Report, and the plaintiff’s Traumatic Brain Injury. 29 This discussion and Dr. Smith’s

opinions related to these issues were completely absent from Dr. Smith’s original report. 30

The notion that Dr. Smith would purport to testify on a medical subject as complex as the

plaintiff’s brain injury—mere days before trial and without the lengthy discovery process

inherent in testing his opinions by deposition—is completely beyond the pale. Indeed, after

the plaintiff’s counsel received the underlying diffuse tensor imaging MRI report and

produced it to the defendants on March 10, 2021. But Dr. Smith still waited a full four

months—on the eve of trial—to render opinions regarding it. In so doing, he improperly

exempted himself from discovery on these opinions. Moreover, Dr. Smith is likely not


28
       See Ex. E.
29
       See Ex. E at 2–8.
30
       See Ex. I, Dr. Smith’s July 21, 2020 Report.

                                                  10
          Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 11 of 15




qualified to opine on the plaintiff’s brain injury and the subject of diffuse tensor imaging.

In fact, there is nothing in Dr. Smith’s CV to suggest he is qualified to opine on brain

injuries. Dr. Smith is a radiologist, not a neurologist. There is also nothing to suggest that

he has ever treated or diagnosed a brain injury. Not surprisingly, there is also nothing to

suggest that he is familiar with DTI and TBI, as most of his new opinions come from studies

and not practice. This point is bolstered by the fact that Dr. Smith does not even attempt to

explain why the results of the DTI should be rejected, but nonetheless making a conclusory

opinion of the same. 31 Dr. Smith also attempts to discredit Dr. Filler, the interpreter of the

DTI study, by suggesting that he is not qualified because he is not a fellowship trained

neuroradiologist (which is unsupported as evidenced by Dr. Filler’s CV showing he did a

one year fellowship in neuroimaging and has extensive experience in neuroradiology), yet

offering no credentials of his own to support his conclusory opinions. Of course, had Dr.

Smith timely produced this report, the plaintiff would have moved for a Daubert hearing

far sooner. But the late production threatens to punt this issue to the forefront of the voir

dire phase of even qualifying Dr. Smith to testify as an expert at trial. The Court’s

gatekeeping function should not be so casually relegated to trial by the defendants’ tactics.

           Ultimately, both supplemental reports are highly prejudicial to the plaintiff. And

this prejudice cannot be cured because the reports were produced literally days away from

the trial. The plaintiff cannot adequately explore these points in discovery, which knee-

caps both he and his experts in responding to the reports. Moreover, due to timing and the



31
     See Ex. E at 13.

                                               11
      Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 12 of 15




inability to pursue discovery, the plaintiff cannot build a potential Daubert challenge to

these theories. None of this is curable, because trial is impending. These factors—prejudice

and its incurability—strongly counsel for the Court to exclude these reports from trial.

                                                  II-B

              FACTOR THREE WEIGHS IN FAVOR OF EXCLUSION BECAUSE
                   THIS NEW TESTIMONY WOULD DISRUPT TRIAL

       The third factor asks whether the testimony at issue would disrupt the trial. Here,

again, the production of untimely expert reports on the very eve of trial is recognized as

presenting testimony that is disruptive to the trial itself. The reason is simple: Permitting

such testimony would require re-depositions and responsive expert reports by the opposing

party—all with an imminent trial date in place. 32

       “The same is true here.” 33 Permitting Rangel and Smith’s supplemental reports

would dramatically disrupt the trial. The plaintiff would be required to discover these

newly disclosed opinions through cross examine in front of the jury to depose those experts

prior and, additionally, produce responsive testimony by his own expert witnesses. These

are matters of intense discovery that simply cannot be conducted while the plaintiff’s

counsel is busy trying this case in court. Nor is there a good ground to disrupt the current



32
       Derrick v. Standard Nutrition Co., 2019 WL 2717150 at *6 (D. N.M. 2019) (“Trial is set for July
       29, 2019, one month from now. The Court finds that admitting the untimely evidence or allowing
       Dr. Box to testify as an expert to the extent Plaintiffs request would significantly disrupt the trial
       and prejudice Defendant. In Quapaw Tribe of Oklahoma v. Blue Tee Corp., No. 03-cv-0846-CVE-
       PJC, 2010 WL 3909204, at *5 (N.D. Okla. Sept. 29, 2010), the court found that where trial was
       two months away, the third Woodworker's factor favored exclusion of untimely supplemental
       expert reports, because admission of the untimely reports would require the defendants to re-depose
       their own expert “and obtain their own updated expert reports....” The same is true here.”).
33
       Id.

                                                    12
       Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 13 of 15




trial setting. The plaintiff and his counsel have spent significant time, energy, and resources

preparing for the upcoming trial. Plaintiff has waited long enough for his day in court on

an accident that occurred on October 13, 2017—nearly 1371 days ago. Plaintiff is ready to

proceed to trial and has spent significant time and resources to prepare for trial. Therefore,

as trial is only days away, this factor strongly favors exclusion of the Defendants’ reports.

                                               II-C

            FACTOR FOUR WEIGHS IN FAVOR OF EXCLUSION BECAUSE
       THE DEFENDANTS HAVE CLEARLY ACTED WILLFULLY OR IN BAD FAITH

       The fourth factor asks whether the defendants acted willfully or in bad faith. In this

context, “[w]illful failure is ‘any intentional failure as distinguished from involuntary

noncompliance.’” 34 Here, it is obvious that the defendants have acted willfully or in bad

faith. The reports at issue are not based upon information that was only available within

one week of the trial—which is when they were produced. This is true on both reports. The

fact that these reports were produced more than five months after the discovery cut-off

deadline—and within a week of trial—is prima face evidence of willful and/or bad faith

conduct by the defendants. Exclusion is warranted.

                                                III.

                                          CONCLUSION

       The defendants produced Mike Rangel’s and Dr. Smith’s supplemental report well

after the discovery deadline and mere days before trial. This violates the Scheduling Order



34
       United Automobile Ins. Co. v. Stucki & Rencher, LLC, 2021 WL 2170018 at *3 (D. Utah 2021)
       (quoting Gocolay v. New Mexico Fed. Sav. & Loan Ass’n, 968 F. 2d 1017, 1021 (10th Cir. 1992)).

                                                13
       Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 14 of 15




and Rule 26. And so these reports should be excluded under Rule 37. Allowing these

materials in at trial would severely prejudice and ambush the plaintiff at trial. Exclusion

should be automatic, but it is also appropriate under the Tenth Circuit’s four-factor

analysis. Consequently, the Court should grant Plaintiff’s motion and exclude these reports

entirely.

                                   Respectfully submitted,


                                   /s/ Adam Lewis_______________________
                                   J. Kyle Findley (Pro Hac Vice)
                                   Adam D. Lewis (Pro Hac Vice)
                                   ARNOLD ITKIN LLP
                                   6009 Memorial Drive
                                   Houston, TX 77007
                                   Tel: 713.222.3800
                                   Fax: 713.222.3850
                                   kfindley@arnolditkin.com
                                   alewis@arnolditkin.com
                                   kbateam@arnolditkin.com
                                   e-service@arnolditkin.com

                                   AND


                                   Larry E. Finn, OBA 31551
                                   PARRISH DEVAUGHN, PLLC
                                   7 S. Mickey Mantle Drive, 2nd Floor
                                   Oklahoma City, OK 73104
                                   405-999-9000
                                   405-232-0058 (f)
                                   larry@parrishdevaughn.com


                                   ATTORNEY FOR PLAINTIFF




                                            14
      Case 5:19-cv-00981-PRW Document 126 Filed 07/17/21 Page 15 of 15




                             CERTIFICATE OF SERVICE

        I hereby certify that on the 17th day of July, 2021, I electronically transmitted the
attached document to the Clerk of the Court using the ECF System for filing. Based on the
records currently on file, the Clerk of the Court will transmit a Notice of Electronic Filing
to the following ECF registrants:

      DAN S. FOLLUO, OBA NO. 11303
      dfolluo@rhodesokla.com
      REBECCA L. NEWMAN, OBA NO. 30898
      rlnewman@rhodesokla.com
      RHODES, HIERONYMUS, JONES, TUCKER & GABLE
      P.O. Box 21100
      Tulsa, Oklahoma 74121-1100
      Attorneys for Defendants Hopeland Trucking, LLC and
      Ephriam Edwards




                                          __________________________________
                                          Adam Lewis




                                             15
